Dear Mr. Olinde:
On behalf of District 6 Fire Protection District of East Baton Rouge Parish, you have requested that this office address three questions pertaining to a proposed consolidation of three fire protection districts. According to your correspondence, the three districts would be consolidated in accordance with the procedures outlined in R.S. 40:1492, 1493 and 1494.
The specific questions presented are as follows:
1.  "Can the consolidated district be created by the parish governing authority using the procedure outlined in La. Rev. Stats. 40:1492, 1493 and 1494 without a vote of the residents of all three (3) districts?"
2.  "Whether, in the event of consolidation, the existing service charges can remain in effect and be collected by the consolidated district without a vote of the residents of the consolidated district?"
3.  "Whether, in the event of consolidation, existing property taxes can remain in effect and be collected by the consolidated district without a vote of the residents of the consolidated district?"
In response to your first question, it is the opinion of this office that R.S. 40:1492, 1493 and 1494 do not require a vote of the effected electorate before a consolidation (the term "redistricting" is used in the referenced statutes) of fire protection districts.  Rather, what the statutes do require is: (1) the publication of a notice of intention which has a) been ordered by  the parish governing authority and b) concurred in by all municipalities that will be included in the "redistricted" fire protection district; (2) a public hearing at which objections to the "redistricting" can be disposed of.
In response to your second and third questions, it is the opinion of this office that both the existing taxes and service charges presently being collected in the existing districts can remain in effect and continue to be collected by the consolidated district without a vote of the residents of the consolidated district.
We caution you, however, that the amount of taxes and the amount of the service charge imposed in each former district cannot exceed the amounts authorized by the electorate of each former district.  La. Const. Art. VI, Secs. 26(B)  32; Atty. Gen. Op. 92-355, copy enclosed.  It is our further opinion, in accordance with Atty. Gen. Op. 92-355, that the revenues derived in each former district from the existing taxes and charges can only be utilized within that former district.
We trust the foregoing to be of assistance.
Yours very truly,
                             RICHARD P. IEYOUB Attorney General
                             BY:  __________________________ JEANNE-MARIE ZERINGUE BARHAM Assistant Attorney General
RPI:JMZB:jv
Enclosure
DATE RECEIVED: 2/12/96
DATE RELEASED:
JEANNE-MARIE ZERINGUE BARHAM, ASSISTANT ATTORNEY GENERAL